          Case 7:19-cr-00550-NSR Document 42 Filed 07/30/21 Page 1 of 2




                                                                 July 29, 2021
BY ECF
The Honorable Judge Nelson S. Roman                       Deft's request to modify her bail conditions as
United States District Judge                              outlined below is granted without objection by the
Southern District of New York                             Gov't and her Pretrial Services Officer. Clerk of
300 Quarropas Street                                      Court requested to terminate the motion (doc. 41).
                                                          Dated: July 29, 2021
White Plains, NY 10601

Re:    United States v. Vania Bell
       19 Cr. 550 (NSR)

Dear Judge Roman:

        I am writing on behalf of Ms. Vania Bell to respectfully request that Your Honor please
modify Ms. Bell’s bail conditions to allow her to travel to Skaneateles, New York. Specifically,
Ms. Bell requests that the Court allow her to drive her daughter to the camp so that she may
serve as a CIT at Lourdes Camp (1150 10 Mile Point Rd, Skaneateles, NY 13152). The sessions
will take place on two non-consecutive weeks: August 1st through August 6, 2021, and August
15th through August 20, 2021.

        For the first training period, Ms. Bell will travel to the campsite on Saturday, July 31,
2021, around 6:30 PM. She will spend the night with her daughter at the Ecno Lodge (10
Church Street, Cortland, NY 13045). On the morning of August 1, 2021, after she drops her
daughter off, Ms. Bell will return to her New Jersey residence (26 Walnut Street, Montvale, New
Jersey). At the conclusion of this first training period, specifically on Friday August 6, 2021, Ms.
Bell will leave her New Jersey resident around 7:00 AM to pickup her daughter from the camp
and bring her home. Because the drive is about eight hours, round trip, Mr. Bell expects to get
home around 8:00 PM on August 6, 2021.

       For the second period of training (August 15 – August 20, 2021), Ms. Bell will follow the
same schedule as before: Leave her residence on August 14, 2021 at 6:30 PM with her daughter,
spend the night at Ecno Lodge and drive back to New Jersey on August 15, 2021. At the
conclusion of the second training period, specifically on August 20, 2021, Ms. Bell will leave her
residence around 7:00 AM and return home with her daughter around 8:00 PM.




         7/29/2021
         Case 7:19-cr-00550-NSR Document 42 Filed 07/30/21 Page 2 of 2




    As background, on August 1, 2019, Ms. Bell was released on bond. She is currently on
pretrial supervision. Her pretrial service officer, Mr. Winter Pascual, and the government have
no objection to this travel request. Thank you for your consideration of this matter.

                                                                   Respectfully submitted,

                                                                   /s/

                                                                   Ben Gold
                                                                   Assistant Federal Defender
                                                                   (914) 458-8128

cc: Margery Beth Feizing, AUSA
   Vladislav Vainberg, AUSA
   Winter Pascual, USPTSO
   Ms. Vania Bell
